DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 05/16/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has previously elected the invention of Group I, claims 1-22, drawn to an oral dosage form comprising granulates comprising eltrombopag choline and a hydrophilic polymer(s).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).
Claims 1-4, 6-31 are pending in this application.  Claim 5 has been cancelled.  Claims 1-4, 6-16, 22 have been amended.  New claim 31 has been added.  No new matter was added.  Claims 23-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-4, 6-22, 31 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 63/078,115, filed September 14, 2020.  

Information Disclosure Statement
The information disclosure statement, filed 05/16/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 comprises the typographic error “claim 18 in the form of a tablet” that needs to be corrected to “claim 18, in the form of a tablet” (see claims 18, 20-21) or as needed for clarity.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated previously, claim 2 recites the limitation “polymer has an average molecular weight in the range of 2,000 to about 10,000 Da” that is unclear and indefinite.  To this point, it is noted, where a claimed value (i.e., average polymer molecular weight) varies with its method of measurement and several alternative methods of measurement are available (see Wikipedia), the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it. Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Further, it is unclear what average molecular weight should be measured – number average, mass/weight average, z-average, etc.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Similar is applied to claim 4.  Clarification is required.
Claim 7 recites the limitation “the ratio of eltrombopag choline to hydrophilic polymer in the dosage from is from 1:1...” that is unclear.  In the present case, it is unclear what ratio is claimed – weight ratio, or mole ratio, etc.?  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-22, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bandi Parthasaradhi Reddi et al., US 2016/0184268 (hereinafter referred to as Reddi) in view of Hariprasad et al., WO/2019/071111A1 (cited in IDS, hereinafter referred to as Hariprasad), and further in view of Politi et al., EP 2285355B1 (hereinafter referred to as Politi), and Staric et al., US 2013/0338131 (hereinafter referred to as Staric).

    PNG
    media_image1.png
    300
    278
    media_image1.png
    Greyscale
Reddi teaches pharmaceutical compositions comprising salt of eltrombopad such as eltrombopag olamine (shown on the right) and preparations thereof (Para. 0002), wherein said compositions may include one or more pharmaceutically acceptable excipients (Para. 0008, 0013) and can be prepared in form of tablet or granules (Para. 0009, 0010, 0017 as applied to claims 1, 18-20).  To this point, Reddi teaches that said compositions may include:
less than 40 wt% of eltrombopag olamine (Para. 0010, 0021 as applied to claims 1, 6);
polyvinyl pyrrolidone/povidone, polyethylene glycol (i.e., a polymer with molecular below 20,000 Da; see Wikipedia) identified in the instant applications as hydrophilic polymer (Para. 0026, 0028 as applied to claims 1-3);
hydroxypropyl cellulose, identified in the instant application as a disintegrant, respectively (Para. 0026 as applied to claim 9);
microcrystalline cellulose, mannitol identified in the instant application as a filler (Para. 0011, 0023 as applied to claims 8, 13); 
more than 12 wt% of sodium starch glycolate, croscarmellose sodium, starch identified in the instant application as a disintegrant (Para. 0011, 0024, 0025 as applied to claims 8-10);
magnesium stearate, stearic acid, talc, hydrogenated vegetable oils, sodium stearyl fumarate, mineral oil, identified in the instant application as a lubricant (Para. 0028 as applied to claim 11).
Reddi provides several examples of tables/granules comprising eltrombopag olamine in combination with disclosed constituents (Para. 0034-0040 as applied to claims 12, 14-15, 22).  
Reddi does not teach the use of such eltrombopad salt as eltrombopag choline (claim 1-4, 6-22).  

    PNG
    media_image2.png
    138
    250
    media_image2.png
    Greyscale
Hariprasad teaches a preparation of eltrombopag choline (choline is shown on the right) and also teaches that said eltrombopag salt can be used in pharmaceutical compositions for providing desirable processing properties (e.g., handling, processing, storage stability, purification, etc.), as well as for improving performance characteristics of a final pharmaceutical product, e.g., dissolution profile, bioavailability, etc. (Para. 0008, 0009).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include/try eltrombopag choline as taught by Hariprasad in compositions taught by Reddi.  One would do so with expectation of beneficial result, because Hariprasad teaches that said eltrombopag salt can be used for controlling/improving bioavailability of active ingredients in pharmaceutical compositions as well as for providing desired drug product dissolution rate.  Further, it is noted that given that the cited prior teaches preparation of granules comprising eltrombopag salts, it would have been obvious to one of ordinary skill in the art to use suspensions comprising said granules for providing pharmaceutical product(s) with desired taste and/or rate of bioavailability.  With regard to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding new claim 31, it is noted that Politi teaches a high drug loaded tablets and method of preparation thereof, wherein said tablets may include 50-90 wt% of a pharmaceutically active ingredient, e.g., eltrombopat or salt thereof (Para. 0031, 0039, 0125) in combination with polyvinylpyrrolidone, microcrystalline cellulose, hydroxypropyl cellulose, starches (here as binders; Para. 0042, 0043); carboxymethyl cellulose, croscarmellose sodium, pregelatinized starch (here as a disintegrant; Para. 0044); magnesium stearate, hydrogenated vegetable oil (here as lubricant; Para.  0048); and silicified microcrystalline cellulose (Para. 0126).  
Staric teaches pharmaceutical compositions that may include eltrombopag (Para. 0060), and also may include such excipients as (i) polyethylene glycols, poloxamers, polyvinylpyrrolidone, cellulose derivative such as hydroxypropyl cellulose (Para. 0078);  starch and starch derivatives; mannitol, microcrystalline cellulose; magnesium stearate; croscarmellose sodium, sodium stearyl fumarate, magnesium stearate (Para. 0090, 0101); and/or silicified microcrystalline cellulose (Para. 0033, 0101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try silicified microcrystalline cellulose as taught by Politit and Staric preparing compositions taught by Reddi and Hariprasad, because it is prima facie obvious to combine compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose.  MPEP 2144.06.  In the present instance, the cited prior art teaches oral dosage forms comprising eltrombopad or salt thereof as an active agent, and providing a controllable dissolution profile and enhanced bioavailability. 

Claims 1-4, 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sunel et al., WO2022/039701 (priory date 08/21/2020; hereinafter referred to as Sunel).
Sunel teaches a solid oral compositions in form of tablets, granules, pellets, etc. that include 3-40 wt% of eltrombopag choline in combination with pharmaceutically acceptable excipients (Claims 1, 11, 12; Abstract; Pages 3, 6-8 as applied to claims 1, 6, 8, 15-20).  To this point, Sunel teaches that said compositions may include:
(i)  45-90 wt% of diluents, e.g., microcrystalline cellulose, starch, pregelatinized starch (Claims 4, 5; Page 4 as applied to claims 13, 14);  
(ii)  0.05-10 wt% of binders, e.g., polyvinylpyrrolidone, polyethylene glycol (Claims 6, 7; Page 4 as applied to claim 3);
(iii)  1-25 wt% of disintegrants, e.g., carboxymethyl cellulose, hydroxypropyl cellulose, croscarmellose solidum (Claims 8, 9; Pages 4-5 as applied to claims 9, 10);  
(iv)  0.1-5 wt% of lubricants, e.g., sodium stearyl fumarate, calcium stearate, hydrogenated vegetable oil (here as lubricant; Page 5 as applied to claims 11, 12).  
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been taught by the teaching of the cited reference.  With regard to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0129352 (cited in IDS) – teaches pharmaceutical compositions comprising eltrombopag olamine that also may include microcrystalline cellulose, starch, anhydrous lactose, mannitol, carboxymethyl cellulose, hydroxypropyl cellulose, polyvinylpyrrolidone, polyethylene glycol, magnesium aluminum silicate, and can be in form of tablets or granules. 

Response to Arguments
Applicant's arguments, filed on 05/16/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments.  Additional examiner’s comments are set forth next.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased bioavailability, reduced food effect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615